Citation Nr: 1442714	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-50 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including infection, cranial defect, and cognitive impairment, claimed as resulting from cranioplasty on April 8, 2008 at the Kansas City VA Medical Center (VAMC).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO in St. Louis, Missouri which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including a cranial defect and cognitive impairment, claimed as resulting from VA cranioplasty on April 8, 2008.

A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.

There is another issue that is not before the Board.  In a September 2013 rating decision, the RO granted a 100 percent rating for service-connected asthma.  Since the Veteran did not appeal the rating or effective date assigned in this decision, this claim is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to adequately address the claim for compensation under 38 U.S.C.A. § 1151.

The Board notes for a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a)-(d) (2013).  

Proximate cause may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2) (2013).  

The Veteran contends that he developed an infection during a cranioplasty at the Kansas City VAMC in April 2008 which resulted in infection, cognitive impairment, and a skull defect.  He asserts that the cranial implant used in his April 2008 VA surgery was not properly sterilized, causing the infection and subsequent removal of the implant, and that this was unforeseeable.  See December 2009 VA Form 9 (substantive appeal).

Treatment records prior to April 2008 reflect that the Veteran had a long history of alcohol dependence, and on VA examination in April 2007, the examiner noted that the Veteran had two minor cerebral vascular accidents in 2005, resulting in short-term memory loss.  The examiner opined that he had encephalopathy due to prolonged alcohol intake, and an obtunded mental status that was believed to be related to his prior cerebral vascular accidents.

VA medical records reflect that on June 12, 2007, the Veteran was seen for right-sided weakness, and a computed tomography (CT) scan of the head showed a large left extra-axial subdural fluid collection, acute on chronic hemorrhage.  The diagnostic assessment was acute on chronic left-sided subdural with mass effect and resulting left-sided weakness.  

He was immediately transferred to a private facility, University of Kansas Medical Center (KUMC), where he was hospitalized as a fee-basis patient until July 26, 2007.  While at this private (i.e., non-VA) facility, he underwent a craniotomy, developed a methicillin-resistant Staphylococcus aureus (MRSA) infection of the craniotomy flap in late June 2007, and was given intravenous antibiotics.  He was treated at KUMC again in September 2007.

The Board notes that the Veteran's fee-basis treatment at KUMC is not VA treatment as defined in the governing statute and regulation.  See 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(e), (f).

A report of an aid and attendance examination received in July 2007 reflects a diagnosis of acute on chronic subdural hematoma with postoperative intracranial abscess.  The examiner indicated that the Veteran had enough cognitive impairments to make it unsafe for him to be alone.  

VA medical records dated in April 2008 note the Veteran's history of subdural hematoma, then a MRSA infection which resulted in removal of the bone flap, which resulted in a cranial defect.  On April 8, 2008, he underwent a left cranioplasty at the Kansas City VAMC to correct this defect.  Comorbid conditions noted on admission were history of MRSA and osteomyelitis of the skull.

VA medical records dated in September 2008 reflect that the Veteran had a history of chronic infection of cranioplasty site with presumed MRSA, and was admitted for cellulitis.  The bone flap was removed due to cellulitis of the left fronto-temporal region.  An August 2009 VA speech pathology note indicated that the Veteran had cognitive deficits secondary to a left frontal hematoma with onset in August 2007.

The Veteran underwent a VA examination in July 2009 during the pendency of this appeal, and the examiner stated that the Veteran had a history of subdural hematomas, status post MRSA infection, and resection of the left temporal bone and then reinstitution with temporal flap which has also been removed.  He indicated that the Veteran was stable with some cognitive problems.  The examiner opined that the Veteran was treated appropriately by physicians.  He stated that the Veteran had cranioplasty and recurrent admissions for left temporal cellulitis, but he was unclear as to the cause of the cellulitis.  He opined that there was no negligence or lack of proper skill or error in judgment.

The July 2009 VA medical opinion does not provide the necessary information to adjudicate this claim, and the examiner did not indicate whether the postoperative infection was reasonably foreseeable.  The Board thus finds that the July 2009 VA medical opinion is inadequate and a supplemental medical opinion is necessary in this case.  The examiner should be asked to indicate whether or not there is any additional disability resulting from the April 8, 2008 cranioplasty - including infection, cognitive impairment and/or a skull defect.  If additional disability is found, the examiner should comment on whether this additional disability was not reasonably foreseeable.

Further, the relevant private medical records from KUMC are not on file and should be obtained, along with relevant VA medical records dated since March 2009.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization, obtain relevant private medical records from KUMC dated since June 12, 2007, pertaining to treatment of a subdural hematoma, craniotomy and subsequent infection and removal of a bone flap, and associate them with the claims file.

If any requested records are not available, the claims file should be annotated as such and the Veteran and his representative should be notified.

2.  Obtain any pertinent VA medical records relating to treatment for residuals of craniotomy and cranioplasty, dated since March 2009, and associate them with the claims file.

3.  Refer the case to the examiner who conducted the July 2009 VA examination for a supplemental medical opinion to address whether the Veteran is entitled to VA compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA cranioplasty on April 8, 2008.  The claims file must be provided to and reviewed by the examiner, and the opinion must reflect that this was done.  If the July 2009 VA examiner is unavailable, the requested opinion should be obtained from an appropriate VA examiner.

The examiner is asked to review the report of the July 2009 VA examination, and address the following:

a) Whether the Veteran has any additional disability resulting from the April 8, 2008 VA cranioplasty and post-surgical care, including infection, additional cranial defect, and/or cognitive disability (in addition to that noted prior to the April 2008 VA cranioplasty).

(b) If the examiner determines that there is additional disability, then he/she should comment on whether any additional disability is due to an event not reasonably foreseeable by the VA treatment providers.

*The examiner is advised that the additional disability need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the above development has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the supplemental opinion does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action. 

5.  Then, readjudicate the claim on appeal, with consideration of all additional evidence received since the June 2011 supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



